Per Curiam.
The only question in the case is whether the court committed an error in refusing to nonsuit the plaintiff. The plaintiff was a child nine years old and a very bright boy. The jury might have found that he had been playing marbles with other children on the west side of Hunterdon street, FTewark, and went across to the east side to get his “shooter.” While he was, coming back and- after he had reached the westerly side of the street, within a few feet of the gutter, he was struck by the defendant’s automobile, running north on the westerly side of Hunterdon street (that- is, on the wrong side of the street), at high speed. The result was the boy’s death. The car was going so fast that when-the brake was put on the car skidded. The automobile seems to have been fifty or sixty feet away when the boy crossed *2from east to west and apparently the accident would not have happened but for the speed of the automobile which caused it to skid.
We think this evidence shows negligence on'the part of the defendant. No matter how bright the boy was, he could not, under the circumstances df this case, be expected to look for a car on the wrong side of the street. He had the right ta assume that other travelers would obey the rule of the road. Let the judgment be affirmed, with costs.